Citation Nr: 0429251	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, other than post-traumatic 
stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and a psychologist


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to November 
1957.  

In a rating decision dated in June 1959, the Regional Office 
(RO) denied the veteran's claim for service connection for an 
acquired psychiatric disability.  He was notified of this 
decision and of his right to appeal by a letter dated later 
that month, but a timely appeal was not filed.  He 
subsequently sought to reopen his claim.

By rating action dated in November 1997, the RO concluded 
that the additional evidence was not new and material, and 
denied the veteran's attempt to reopen his claim for service 
connection for an acquired psychiatric disability.  In 
addition, the RO denied service connection for PTSD.  

A review of the record shows that the RO issued a statement 
of the case addressing service connection for epilepsy in 
April 2002.  The veteran's substantive appeal was received in 
June 2002.  By letter dated in October 2003, the RO advised 
the veteran that his substantive appeal was not timely, and 
his appeal with respect to this issue would be dismissed.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action dated in June 1959, the RO concluded 
that service connection was not warranted for an acquired 
psychiatric disability.  The veteran was notified of his 
right to appeal, but a timely appeal was not filed.

2.  The evidence received since the June 1959 determination, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran sustained a dog bite while in service.

4.  The veteran has PTSD as a result of the in-service dog 
bite.


CONCLUSIONS OF LAW

1.  The RO's determination of June 1959, which denied service 
connection for an acquired psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).

2.  The evidence received since June 1959 is new and 
material, and the claim for service connection for an 
acquired psychiatric disability, other than PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

3.  PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board acknowledges that the veteran has not been provided 
adequate VCAA notice.  Since this decision represents a 
complete grant of the benefits sought on appeal, no prejudice 
to the veteran will result from the Board's determination in 
this case.  See Bernard v. Brown, 4 Vet. App. 384.

	I.  An Acquired Psychiatric Disability 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for an acquired psychiatric disability in June 
1959.  Therefore, the Board must review, in light of the 
applicable law, regulations, and the United States Court of 
Appeals for Veterans Claims (Court) cases regarding finality, 
the additional evidence submitted since that determination.  
In order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The veteran was noted to have a moderate mental deficiency on 
the enlistment examination in May 1955.  The service medical 
records disclose that the veteran was admitted to the 
hospital as a transfer from another facility with a diagnosis 
of psychotic depressive reaction.  It was reported that he 
had been referred for fainting spells which dated to his 
childhood.  The veteran related that the spells started with 
a feeling of anxiety, palpitation and fear.  It was noted 
that a complete neurological work-up was negative.  It was 
indicated that at the previous hospital the veteran refused 
food, appeared to be withdrawn, and conversed little.  The 
physicians felt that the veteran was depressed and he was 
sent to the second hospital for further evaluation.  It was 
stated that while in Korea he performed sentry duty with 
dogs.  Following a mental status evaluation, the diagnosis 
was emotional instability reaction, chronic, manifested by 
fluctuating emotional attitudes, especially toward service, 
inability to tolerate normal stress of duty, "fainting 
spells" and anxiety.  It was indicated that it had existed 
prior to service.  An October 1957 hospital report reflects a 
diagnosis of passive-dependency reaction, chronic manifested 
by immature behavior, poor judgment, helplessness and 
fainting spells.  A psychiatric evaluation on the separation 
examination in October 1957 was abnormal.  Abnormal 
personality trait was noted.  

In a statement dated in May 1958, a private physician 
reported that he had seen the veteran in March 1958, after he 
had consumed 15 to 20 tablets, which were apparently sleeping 
tablets, without reason.  When questioned, the veteran 
admitted having difficulty in service and that he had been 
hospitalized.  The physician stated that the veteran was 
vague about this condition, but it appeared to have been a 
psychiatric disorder.  He commented that the veteran was in 
need of psychiatric care.

The veteran was afforded a psychiatric examination by the VA 
in May 1959.  He related that he had difficulty adjusting to 
military service.  He stated that after he returned from 
service he drank a good bit.  The examiner noted that the 
veteran was quite immature in dealing with his social and 
economic problems and responsibilities.  Following a mental 
status evaluation, the diagnosis was mental deficiency with 
behavioral reaction.  The examiner stated that if the veteran 
was subjected to more stress or pressed into further 
responsibility, it was felt that he might become psychotic.

The RO decision of June 1959

By rating decision dated in June 1959, the RO denied service 
connection for an acquired psychiatric disability, noting 
that he had a developmental abnormality which was not a 
disability under the law.

The additional evidence 

Additional evidence submitted since the June 1959 
determination includes duplicates of service medical records, 
and private and VA medical records.  

A VA psychiatric examination was conducted in December 1971.  
The veteran asserted that he had sustained a trauma to his 
head in service.  He stated that he was nervous and 
irritable.  The diagnosis following a mental status 
evaluation was anxiety neurosis.  The examiner also stated 
that the veteran's blackout spells should be considered as 
hysterical neurosis, conversion type.

Private medical records show that the veteran was 
hospitalized in September 1977, and the diagnosis was 
psychoneurosis, depressive.  Additional diagnoses contained 
in private medical records include adjustment disorder with 
depressed mood and psychoneurosis, depression.

VA psychiatric examinations were conducted in April and May 
1997, March 1999 and April 2002.  The diagnoses included 
PTSD, major depressive disorder, borderline intellectual 
functioning and personality disorder, not otherwise 
specified, with antisocial, borderline, histrionic 
narcissistic and dependent traits.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

The evidence submitted since the RO recently denied service 
connection for an acquired psychiatric disability consists of 
VA and private medical records, some of which were previously 
of record.  In this regard, it is significant to point out 
that his claim was originally denied in June 1959 on the 
basis that the veteran's psychiatric disability was 
developmental or congenital in origin, and not subject to 
service connection.  The additional evidence includes VA and 
private medical records demonstrating that the veteran has 
diagnoses including major depressive disorder and 
psychoneurosis.  This evidence is clearly new in that it was 
not previously of record.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has an acquired psychiatric 
disability.  This evidence is of such significance that it 
must be considered in order to fairly adjudicate the claim.  
The Board finds that this evidence constitutes new and 
material evidence, and it warrants reopening of the claim for 
service connection for an acquired psychiatric disability, 
other than PTSD.




	II.  PTSD 

Factual background

Some of the relevant service medical records were summarized 
above.  In addition, they show that the veteran was 
hospitalized in December 1956.  He was picking up stray dogs 
and was bitten on the right forearm by a dog that escaped.  
It was noted that he was performing his assigned duties as an 
air policeman at the time of his injury.  The hospital report 
notes that the veteran was unavailable for several days.  It 
was also indicated that he had been bitten on his right 
forearm and left index finger.  He was treated with rabies 
vaccine therapy.

On VA psychiatric examination in May 1959, the veteran 
related that he had been a sentry at a supply depot and made 
his round with a sentry dog.  He described an incident in 
which he was in a guard shack when a stove blew up and he 
could not get out.  He stated that he was found after the 
accident lying on the ground and that he had been "out" for 
approximately one hour.  The diagnosis was mental deficiency, 
moderate with behavioral reaction.  

As noted above, the diagnosis following the VA psychiatric 
examination in December 1971 was anxiety neurosis.

The veteran submitted a claim for service connection for PTSD 
in October 1996.

Private medical records show that the veteran was seen in 
October 1995 for symptoms of PTSD.  It was noted that he had 
flashbacks of the Korean War, especially of children being 
murdered.  The veteran related that he had had these dream 
problems and nightmares for the previous two to three years, 
but they had been worse over the previous several weeks.  
Following an examination, the pertinent diagnosis was PTSD.  

In a statement dated in January 1997, N.S. Shamberg, a 
psychologist, related that he began seeing the veteran the 
previous year for PTSD.  He said the veteran's symptoms 
included depression, anxiety, nightmares, flashbacks, anger, 
irritability, insomnia, hypervigilance, poor memory and 
concentration.  Dr. Shamberg stated that these symptoms 
stemmed from the veteran's experiences in service.  He noted 
that while the veteran was in Korea, the veteran was bombed, 
strafed, shot at, survived a plane crash and bitten by a dog.  
He also stated that the veteran saw many scenes of death and 
destruction.

Another psychologist, C.L.O. noted in a January 1997 
statement that the veteran had been seen in her office since 
1992 for symptoms of depression, confused thinking and 
general grief about his physical situation due to an accident 
in which a 350 pound industrial garage door fell on his head.  

In April 1997, the veteran furnished statements concerning 
the stressors he had experienced in service.  He noted that 
one time, he was on duty at a bomb dump and someone fired a 
shot into the fuel oil stove, causing it to explode and catch 
the shanty on fire.  He stated that he was trapped inside, 
but managed to escape.  He asserted that he was treated at 
the dispensary and released.  Another incident involved a 
situation in which he was on patrol and heard a disturbance.  
He alleged that they found two South Koreans who had been 
disemboweled, but were still alive.  The veteran described a 
stressor when he saw a bus with kids who had been shot.  He 
also described an incident when a dog lunged at him and bit 
him.  He stated that he shot the dog, but that the last thing 
he remembered was falling backwards on his head.  He asserted 
that when he came to, he crawled to his jeep and radioed for 
help.  He maintained that he was taken to a hospital.

The veteran was afforded a psychiatric examination by the VA 
in April 1997.  He described several stressful incidents that 
allegedly occurred while he was in service in Korea.  He 
complained of flashbacks and nightmares.  Following a mental 
status evaluation, the diagnoses were chronic PTSD and major 
depressive disorder, recurrent.

Another VA psychiatric examination was conducted in May 1997.  
The examiner noted that the veteran's claims folder was 
available for review.  The diagnoses were chronic PTSD, based 
on history and stressors claimed by the veteran and major 
depressive disorder, recurrent.

The veteran was afforded psychological testing by the VA in 
July 1997.  He stated that all his problems began during a 
tour of duty in Korea.  He described witnessing a fire in an 
orphanage and that the children were burned alive.  The 
examiner commented that the veteran appeared to display the 
symptomatology and to a large degree the dynamics of an 
individual suffering from chronic PTSD.  

Statements from the veteran's sister, brother and a friend 
were received in 1998.  The statements are to the combined 
effect that the veteran was a changed person after service.

The veteran was afforded a VA psychiatric examination in 
March 1999.  The examiner noted that he reviewed the claims 
folder.  He stated that the stressors described by the 
veteran were not verifiable.  The veteran stated that he had 
a lot of guilt about killing a twelve-year-old Korean girl.  
Following an examination, the diagnoses were chronic PTSD and 
major depressive disorder.  The examiner commented that the 
veteran's symptoms of PTSD were not caused by the dog bite 
incident.

Dr. Shamberg noted in a letter dated in June 1999 that the 
veteran had not mentioned his experiences in Korea during an 
examination six years earlier.  He opined that the attack by 
the dog while on active duty in Korea qualified as a stressor 
sufficient to produce full-blown chronic delayed PTSD.  He 
noted that the veteran recalled being in shock and hiding in 
shock for several days after the attack, out of fear the dog 
would attack him again, and because of guilt, shame and 
embarrassment over his vulnerability and inability to control 
the situation.  Dr. Shamberg concluded that the veteran's 
current mental confusion and severe inconsistency, as well as 
memory losses and lapses were typical consequences of PTSD, 
which he believed was a consequence of the veteran's military 
duties during his time in service in Korea.

In a statement dated in April 2000, D.I. Lynch, a private 
psychologist, related that he examined the veteran that 
month.  The veteran described three events in Korea that he 
found stressful, including the incident when he suffered a 
dog bite.  The veteran stated that this was the most 
traumatic event that happened to him while he was in service.  
He alleged that he was "petrified" and that he hid for 
about seven days following this incident.  He stated that he 
still had flashbacks of the dog.  Following an examination, 
the psychologist concluded that the veteran showed 
considerable signs of anxiety and depression, as well as 
flashbacks and bad dreams related to PTSD.  He added that the 
focus of the symptoms seemed to be the attack of the dog when 
the veteran was in service.  Dr. Lynch concluded that the 
veteran fit the criteria for a diagnosis of PTSD due to the 
events in service, particularly the attack by the dog.  

Following a request for information from the VA, the United 
States Armed Services Center for the Research of Unit Records 
responded in March 2001 that insufficient stressor 
information had been provided for the request to be 
effectively researched.

The veteran was again afforded a VA psychiatric examination 
in April 2002.  The examiner indicted that he reviewed the 
veteran's complete medical records.  The veteran described 
the incident in which he was bitten by the dog in service.  
He stated that after being attacked by the dog, he got a ride 
to the kennel warehouse and stayed there for six days and 
nobody saw him.  The examiner noted that the medical records 
show that the veteran was treated for his minor dog bites 
immediately after the attack occurred.  He added that this 
was inconsistent with the veteran's story of what happened.  
He further summarized the traumatic events the veteran had, 
over the years, claimed to be stressful to him.  He commented 
that the incidents were not verifiable.  He also stated that 
the only experience that has been documented was the attack 
by the dog, but he opined that this did not seem to be 
adequate to produce the severity and extent of PTSD that the 
veteran has stated he has.  In addition, the examiner said 
that the veteran had provided differing accounts over the 
years as to how the events took place and in what order.  He 
asserted that this led one to tend to call into question the 
veteran's statements regarding what happened.  He concluded 
that based upon the account of being attacked by the dog, 
there was not adequate information available to indicate that 
the veteran had PTSD caused by his encounter with the 
apparently rabid dog in Korea.  He opined that while it was 
obvious that the veteran was suffering significantly from 
emotional difficulty, his accounts of what took place in 
service were simply too fantastic and disjointed to be 
believable.  The diagnostic impressions were PTSD, by 
history, as related by the veteran; borderline intellectual 
functioning; and personality disorder, not otherwise 
specified, with antisocial, borderline, histrionic, 
narcissistic and dependent traits.  

In a June 2002 statement, Dr. Shamberg disagreed with two 
conclusions reached by the VA examiner during the course of 
the April 2002 VA psychiatric examination.  He disputed the 
conclusion that the attack by the dog would not produce PTSD.  
Dr. Shamberg commented that there are some people who would 
find the attack by the dog to be traumatic, and in whom the 
trauma might persist.  He added that even the VA examiner had 
acknowledged that the veteran was "impressionable to a 
fault."  Thus, he believed that such a person would be 
sensitive to a sudden, unexpected attack by a dog.  Dr. 
Shamberg also said that the veteran's mental condition was 
such that he would forget experiences on once occasion and 
then recall them differently another time.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See West v. Brown, 7 Vet. 
App. 70 (1994); Caluza v. Brown, 7 Vet. App. 498 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Although the veteran has, at various times, described several 
stressors that allegedly occurred during his service in 
Korea, the only incident that has been verified is the one in 
which he was bitten by a dog.  It is true that the veteran 
has furnished details concerning this attack that are not 
corroborated in the service medical records.  In this regard, 
the Board notes that there is no suggestion in the service 
medical records that he shot the dog or that he fell and hit 
his head during this incident.  The dispute in this case 
concerns whether being bitten by a dog in the manner that the 
veteran was constitutes a stressor sufficient to result in 
PTSD.  The question of whether the veteran was bitten by a 
dog is not in dispute.  

The Board notes that following the VA psychiatric 
examinations in March 1999, the examiner opined that the 
veteran's PTSD symptoms were not caused by the dog bite 
incident.  Moreover, following the most recent VA psychiatric 
examination, conducted in April 2002, the examiner concluded 
that being attacked by a dog was not adequate to result in 
PTSD to the extent the veteran claimed he had.  

Dr. Shamberg, the veteran's treating psychologist for a 
number of years, has written a number of statements on the 
veteran's behalf setting out his belief that the veteran has 
PTSD resulting from being attacked by a dog.  It is 
significant to note that in June 2002, based on a review of 
the VA psychiatric examination, he stated that the opinion of 
the VA examiner was predicated on the fact that nobody could 
find being attacked by a dog to be traumatic.  Dr. Shamberg 
simply said that at least some people could find it to be 
traumatic.  He added that given the veteran's borderline 
intelligence, it is not unexpected that the versions of his 
story would vary.  

In short, the record establishes that the veteran was bitten 
by a dog while in service.  VA physicians have concluded that 
this would not be a sufficient stressor to result in PTSD.  
However, the veteran's private psychologist has opined that 
under the circumstances, this incident caused his PTSD.  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  In this case, the Board finds that the evidence 
is in equipoise.  Accordingly, the Board concludes that 
service connection is warranted for PTSD.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, and, to this extent, 
the appeal is granted.

Service connection for PTSD is granted.


REMAND

Additional development is needed in this case regarding the 
reopened claim for service connection for an acquired 
psychiatric disability, other than PTSD.  In light of the 
fact that an acquired psychiatric disability, other than 
PTSD, has been diagnosed, further action is required to 
ascertain whether it is related to service or the veteran's 
service-connected PTSD.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran's claims folder should be 
referred to a psychiatrist for an opinion 
as to whether the psychiatric diagnoses 
of record other than PTSD represent a 
separate disability distinct from PTSD.  
If so, the physician should opine whether 
any current psychiatric disability other 
than PTSD is related to service.  The 
physician should review the claims folder 
and furnish a rationale for any opinion 
set forth.  If deemed necessary to 
provide the requested opinion, the 
veteran should be afforded a VA 
psychiatric examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



